     Case 2:19-cv-01883-KJM-CKD Document 55 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY WAYNE ERVIN,                                     No. 2:19-cv-01883-KJM-CKD PS
12                         Plaintiff,
13             v.                                          ORDER
14   SCOTT ROBERT JONES et al.,                            (ECF No. 53)
15                         Defendants.
16

17             Presently before the court are plaintiff’s requests for the court to refer this matter to

18   settlement proceedings and to postpone the hearing on defendants’ motion to dismiss. (ECF No.

19   53.) Defendants have filed an opposition asserting that they do not consent to a settlement

20   referral at this time and that they do not consent to postponing the hearing set for their motion to

21   dismiss. (ECF No. 54.) Because defendants do not consent to either request, and because

22   plaintiff has failed to show good cause for postponing the motion to dismiss hearing, the court

23   DENIES plaintiff’s requests.

24             IT IS SO ORDERED.

25   Dated: September 17, 2020
                                                          _____________________________________
26
                                                          CAROLYN K. DELANEY
27   16.ervin.1883                                        UNITED STATES MAGISTRATE JUDGE

28
                                                          1
